                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DERRICK S. GALVIN                                                          PETITIONER

V.                                 5:18CV00300 BRW/PSH

WENDY KELLEY, Director,
Arkansas Department of Correction                                          RESPONDENT

                                          JUDGMENT

       Based on the Order entered today, judgment is entered dismissing this petition for writ of

habeas corpus without prejudice. The relief sought and certificate of appealability are denied.

      IT IS SO ORDERED this 5th day of March, 2019.


                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
